DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 12/02/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
the Examiner agreed that claims 10 and 21 (unamended) overcome the current rejections. (Response, page 8, line 22 to page 9, line 1)
This is not persuasive in view of the interview summary which states
[i]t was discussed that the limitations in claims 10 and 21 appear to overcome the Samuelsson reference as cited. No agreement was reached or indication given regarding allowability. An indication was given that any additional response or amendments would be subject to further search and consideration.  (Examiner Interview Summary Record (PTOL - 413) - 11/29/2021;  emphasis added)
By way of the indicated further consideration of the references, the limitations of claims 10 and 21 do not overcome the disclosures of Samuelsson.  By way of elaboration, Samuelsson discloses the elements of these claims as cited in the following discussions of particular limitations and the below rejections of claims 10 and 21.
Applicant further argues 
The Examiner also agreed that claim 1 (amended) appears to overcome the current rejections.  (Response, page 9, lines 1-3)
The interview agenda, received on 11/17/2021 and used as basis in conducting the 11/22/2021 interview, did not include any amendments.  Accordingly, the above claim 1 assertion would not have even been possible.

Samuelsson shows in FIG. 9 a first coil 614 coupled to a second coil 616. Samuelsson's coils 614 and 616 are simply planar coils placed in corresponding coil holders 602 and 604 but are not solenoid structures with "helical windings." While Samuelsson mentions in paragraph 62 how induction coil 400 of FIG. 4A "is a combination of a double-D (DD) coil and a Solenoid coil designs," the windings shown in FIG. 4A-4C are simply spiral coil windings "wound in a serial inside-to-outside-to-inside configuration 406" or "wound in a serial outside-to-inside-to-outside configuration 408" but are not "helical windings" as recited by amended claim 1. Thus, because Samuelsson fails to disclose "helical windings," claim 1 (amended) cannot possibly be anticipated by Samuelsson. Claims 2-9 depend from claim 1 and are patentable at least because claim 1 is patentable.  (Response, page 9, line 17 to page 10, line 11)
This is not persuasive because Samuelsson discloses that coils are wound into "recesses" ["e.g., depressions;"  ¶ (0065)] of the coil forms and for a coil to be wound into a recess it must spiral into the recess space and thus constitute helical windings with 614 a first instance;  ¶ [0065], ¶ [0068];  where:  Helix-  belonging to or having the form of a helix; screw-shaped; spiral.  "helical, adj. and n.". OED Online. March 2022. Oxford University Press.   https://www.oed.com/view/Entry/85561?redirectedFrom=helical [accessed March 16, 2022].
Spiraling and the recesses spiraled into are shown in the following Samuelsson figures:

    PNG
    media_image1.png
    368
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    372
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    487
    538
    media_image3.png
    Greyscale

FIG. 8B
Applicant further argues 
Samuelsson shows in FIG. 5 a first coil 614 placed in a coil holder 602. First, coil holder 602 is not a "post." Second, as described above with respect to claim 1, the windings in Samuelsson's coil 614 simply form a spiral winding in a 2-D plane but are not "wound helically along" a post.  (Response, page 10, lines 18-22)
This is not persuasive because as shown above, Samuelsson discloses that coils are wound into "recesses" ["e.g., depressions;"  ¶ (0065)] of the coil forms and for a coil to be wound into a recess it must spiral into the recess space and thus constitute helical windings with 614 a first instance;  ¶ [0065], ¶ [0068].  Being wound into recess, the coils are clearly not 2-D formations and thus helical spirals.  See the corresponding Samuelsson figures above.
The first and second combined ferrite and coil holders 602, 604 present sturdy support for the coil windings of the first and second helical windings 614, 616.  These combined ferrite and coil holders are additionally of a squared cross-section form.  See further the below rejections of claims 1, 10, and 21.
By way of fiducial in basis:
Post-  a support or column of timber or (later) some other strong material.
  a. A long, sturdy piece of timber (later also of metal or some other solid material), used as a vertical support in building and construction, and usually having a round or square cross-section; a vertical prop; (in Middle English also) †a pillar.
"post, n.1". OED Online. March 2022. Oxford University Press. https://www.oed.com/view/Entry/148383?rskey=084DDs&result=1 (accessed March 16, 2022).
Applicant further argues 
Samuelsson shows in FIG. 5 a first coil 614 placed in a coil holder 602. First, coil holder 602 is not a "post." Second, as shown in FIG. 9, Samuelsson's coil holder 602 forms tracks for planar coil windings 614. The tracks all lie in the same plane parallel the charging surface. These tracks therefore do not extend "along an axis normal to the surface." Thus, Samuelsson fails to disclose a "post," let alone "wherein the post extends along an axis normal to the surface," as recited by claim 21. Claims 22-24 depend from claim 21 and are patentable at least because claim 21 is patentable.
This is not persuasive because Samuelsson discloses in FIG(s). 2-9:  "double-D (DD) coil and a Solenoid coil designs (i.e., a DDS configuration);"  404, 614, 602;  ¶ [0062], ¶ [0068] - ¶ [0069], ¶ [0071].  Samuelsson discloses, as elaborated-on above, coils deposited as helical windings on the combined ferrite and coil holders as posts.
By way of fiducial in basis:
Solenoid
1. An electro-dynamical spiral, formed of a wire with the ends returned parallel to the axis; a series of elementary circuits arranged on this principle.
"solenoid, n.". OED Online. March 2022. Oxford University Press. https://www.oed.com/view/Entry/184185?redirectedFrom=solenoid+ (accessed March 16, 2022).
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 10-12, 14, 17-19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0269714 to Samuelsson et al. (Samuelsson).
As to Claim 1:
Samuelsson discloses, in FIG(s). 2-9:
a portable electronic device comprising: 
wireless power receiving circuitry (214) having: 
a first solenoid portion ("Solenoid coil designs (i.e., a DDS configuration);"  404, 614, 602;  ¶ [0062], ¶ [0068] - ¶ [0069], ¶ [0071]) having first helical windings (where coils are wound into "recesses" ["e.g., depressions;"  ¶ (0065)] of the coil forms and for a coil to be wound into a recess it is incumbent on the wiring formed to spiral into this recess space and thus constitute helical windings with 614 being a first instance;  ¶ [0065], ¶ [0068];  where:  Helix-  belonging to or having the form of a helix; screw-shaped; spiral.  "helical, adj. and n.". OED Online. March 2022. Oxford University Press.   https://www.oed.com/view/Entry/85561?redirectedFrom=helical [accessed March 16, 2022]); 
a second solenoid portion ("Solenoid coil designs (i.e., a DDS configuration);"  404, 616, 604;  ¶ [0062], ¶ [0068] - ¶ [0069], ¶ [0071]) having second helical windings (where coils are wound into "recesses" ["e.g., depressions;"  ¶ (0065)] of the coil forms and for a coil to be wound into a recess it is incumbent on the wiring formed to spiral into the recess space and thus constitute helical windings with 616 being a second instance;  ¶ [0065], ¶ [0069]); 
a layer of magnetic material (606, 608, 610, 612, 620, 622) joining the first and second solenoid portions (602, 604;  ¶ [0071]); and 
rectifier circuitry (236, 238, 338;  ¶ [0044], ¶ [0049], ¶ [0053]) coupled to the first and second solenoid portions (222, 400;  ¶ [0041] - ¶ [0044],  ¶ [0062];  where induction coil 216 is elaborated on by 404 and equivalent embodiments). 
As to Claim 2:
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises a crack (606, 608, 610, 612 being separate from 620, 622) configured to mitigate eddy currents in the portable electronic device (¶ [0065]).  
As to Claim 6:
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises at least two sublayers (606, 608, 610, 612, 620, 622;  ¶ [0065]).  
As to Claim 7:
Samuelsson further discloses, in FIG(s). 2-9:
wherein the first helical windings (614) comprise counterclockwise windings along a first magnetic core ("first coil 614 wound in a first direction 802;"  ¶ [0068];  "coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]) and 
wherein the second helical windings (616) comprise clockwise windings along a second magnetic core ("second coil 616 wound in a second direction 804;"  ¶ [0069];  "coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]).  
As to Claim 8:
Samuelsson further discloses, in FIGs. 2-9:
wherein the counterclockwise windings and the clockwise windings are part of one continuous wire ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]).  
As to Claim 10:
Samuelsson discloses, in FIGs. 2-9:
a wireless power transmitting device comprising: 
wireless power transmitting circuitry (202) having: 
a first post (first combined ferrite and coil holder 602) with first wire windings (614) wound helically along the first post (¶ [0065],  ¶ [0071]); 
a second post (second combined ferrite and coil holder 604) with second wire windings (616) wound helically along the second post (¶ [0065],  ¶ [0071]); and 
an inverter circuit (FIG. 2;  236;  "DC-to-low frequency (LF) converter;"  ¶ [0042];  FIG. 3;  336) configured to produce alternating-current drive signals (¶ [0042],  ¶ [0053]) that are supplied to the first and second wire windings (¶ [0042],  ¶ [0053]).  
As to Claim 11:
Samuelsson further discloses, in FIGs. 2-9:
wherein the wireless power transmitting circuitry comprises a layer of magnetic material (606, 608, 610, 612, 620, 622) joining the first and second posts (602, 604;  ¶ [0071]).  
As to Claim 12:
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises a cracked structure (606, 608, 610, 612 being separate from 620, 622) configured to mitigate eddy currents in the wireless power transmitting device (¶ [0065]).  
As to Claim 14:
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises at least two sublayers (606, 608, 610, 612, 620, 622;  ¶ [0065]).  
As to Claim 17:
Samuelsson further discloses, in FIGs. 2-9:
wherein the first wire windings are wound counterclockwise along the first post ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]) and 
wherein the second wire windings are wound clockwise along the second post ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]).  
As to Claim 18:
Samuelsson further discloses, in FIGs. 2-9:
wherein the first post has a height and a diameter (¶ [0066]) and 
wherein a ratio of the height to the diameter is less than one (¶ [0066]).  
As to Claim 19:
Samuelsson further discloses, in FIGs. 2-9:
wherein the height is less than 10 millimeter ("5-10 mm in height;"  ¶ [0066]).  
As to Claim 21:
Samuelsson discloses, in FIGs. 2-9:
an apparatus comprising: 
a housing with a surface (904); 
a layer of magnetic material (606, 608, 610, 612, 620, 622) parallel to the surface (¶ [0071]); and 
at least one solenoid (FIG. 9;  614, 602;  ¶ [0071]) that is coupled to the layer of magnetic material and that has a post and wire windings along the post (¶ [0071]), 
wherein the post extends along an axis normal to the surface (¶ [0071]).  
As to Claim 22:
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material has a crack (606, 608, 610, 612 being separate from 620, 622;  ¶ [0065]).  
As to Claim 23:
Samuelsson further discloses, in FIGs. 2-9:
further comprising: 
an additional solenoid (616, 604;  ¶ [0071]) that is coupled to the layer of magnetic material and that has an additional post and additional wire windings along the additional post (¶ [0071]), 
wherein the additional post is parallel to the post (¶ [0071]).  
Allowable Subject Matter
Claims 3-5, 9, 13, 15, 16, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849